UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------x
JOSEPH PEPITONE,                    :                           6:21 Civ. 00781 (LEK) (ATB)
                                    :
                        Plaintiff,  :                        DECLARATION OF MICHAEL F.
                                    :                        BUCHANAN IN SUPPORT OF
               - against -          :                        DEFENDANT NATIONAL
                                    :                        BASEBALL HALL OF FAME AND
NATIONAL BASEBALL HALL OF FAME      :                        MUSEUM, INC.’S MOTION TO
AND MUSEUM, INC.,                   :                        DISMISS THE COMPLAINT WITH
                                    :                        PREJUDICE
                        Defendant.  :
------------------------------------x

               MICHAEL F. BUCHANAN, pursuant to 28 U.S.C. § 1746, hereby declares under

penalty of perjury that the following is true and correct:

               1.      I am an attorney duly admitted to practice before this Court and partner at

the law firm of Patterson Belknap Webb & Tyler LLP, attorneys for Defendant National Baseball

Hall of Fame and Museum, Inc. (the “Baseball Hall of Fame”). I am familiar with the facts of this

action and respectfully submit this Declaration in support of the Baseball Hall of Fame’s Motion

to Dismiss the Complaint.

               2.       Attached hereto as Exhibit 1 is a true and correct copy of an October 25,

1959 agreement between Hillerich & Bradsby Co. and Joseph Pepitone, which is referenced in

Paragraphs 21-24 of the Complaint in the above-captioned action.

               3.      Attached hereto as Exhibit 2 is a true and correct copy of the bankruptcy

petition filed by Joseph Pepitone in In re Pepitone, Ch. 7 Case No. 8-10-72883-DTE (Bankr.

E.D.N.Y. Apr. 22, 2010), ECF No. 1.

               4.      Attached hereto as Exhibit 3 is a true and correct copy of the Statement

Pursuant to Local Rule 2017 filed by Joseph Pepitone’s lawyer, Robert L. Pryor, in In re Pepitone,

Ch. 7 Case No. 8-10-72883-DTE (Bankr. E.D.N.Y. Apr. 22, 2010), ECF No. 2.

12923490
              5.      Attached hereto as Exhibit 4 is a true and correct copy of the Order

discharging Joseph Pepitone from bankruptcy filed in In re Pepitone, Ch. 7 Case No. 8-10-72883-

DTE (Bankr. E.D.N.Y. Aug. 12, 2010), ECF No. 20.

              6.      Attached hereto as Exhibit 5 is a true and correct copy of the Order of

Discharge and Notice to Creditors filed in In re Pepitone, Ch. 7 Case No. 8-10-72883-DTE (Bankr.

E.D.N.Y. Aug. 14, 2010), ECF No. 21.

              7.      Attached hereto as Exhibit 6 is a true and correct copy of the bankruptcy

docket in In re Pepitone, Ch. 7 Case No. 8-10-72883-DTE (Bankr. E.D.N.Y., filed Apr. 22, 2010).

              8.      Attached hereto as Exhibit 7 is a true and correct copy of the Final Decree

closing Joseph Pepitone’s bankruptcy proceeding filed in In re Pepitone, Ch. 7 Case No. 8-10-

72883-DTE (Bankr. E.D.N.Y. July 18, 2011), ECF No. 22.



Dated:        New York, New York
              August 20, 2021



                                                    _________________________________
                                                    Michael F. Buchanan (Bar Roll #702975)




                                               2
12923490
                                 CERTIFICATE OF SERVICE

       I, Michael F. Buchanan, hereby certify, pursuant to 28 U.S.C. § 1746, that on August 20,

2021, I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, which

will automatically send e-mail notification of such filing to all counsel of record.

Dated: August 20, 2021
       New York, New York


                                        By:
                                               Michael F. Buchanan (Bar Roll #702975)




                                                  3
12923490
